Citation Nr: 1433785	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  11-27 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 50 percent for schizophrenia.


REPRESENTATION

Appellant represented by:	Daniel C. Cummings, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).
 
The Veteran served on active duty from November 1967 to March 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2012.  A transcript of the hearing is in the Veteran's file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In July 2012, the Veteran testified that his schizophrenia had worsened since his last VA examination in March 2011.  As the evidence suggests a material change in the disability, reexamination is warranted under 38 C.F.R. § 3.327.

The treatment records from Canandaigua VAMC are current through June 2012.  On remand, acquire any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records from Canandaigua VAMC from June 2012 to present.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).
2.  Schedule the Veteran for a psychiatric examination by an appropriate medical professional.  The examiner must review the entire claim file, to include all electronic files.

The examiner is to determine the current severity of the Veteran's schizophrenia.  The examiner is to elicit information regarding the Veteran's education, training, and work history.  The examiner is to report how schizophrenia impacts the Veteran's ability to work.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

